Case 3:19-cv-07669-WHO Document 91-2 Filed 09/16/21 Page 1 of 2

jbailey—james .nurmi.txt Tue Aug 31 23:27:54 2021 49

[2018-11-09 05:06:25] <james.nurmi> all I can say is that I’m not your wife - you can treat me
as a partner, but if you disrespect me again, I’m walking away.

[2018-11-09 05:07:10] <james.nurmi> hide your money from her, but you touch my dollars, I’m wa

tching every penny

[2018-11-09 05:07:42] <james.nurmi> I’ve rewritten our codebase, you’ve written zero sales
[2018-11-09 05:18:57] <james.nurmi> you expressly misrepsresneted your marital status during t

he establishment of a corporation in a way that will never legally hold up in court!
[2018-11-09 05:19:22] <james.nurmi> I mean, you’re not even trying to cheat well, help me trus

t you!

[2018-11-09 05:19:56] <james.nurmi> of course I’m not going to trust you if you admit to wanti

ng to throw your wife under the bus!

[2018-11-09 05:20:11] <james.nurmi> what do you expect from me? I’m a greedy fuck, but I’m not
_stupid_

[2018-11-09 05:28:11] <james.nurmi> If you want a partner, you’re gonna need to be one, no mor

e bullshit, no more sales to me, just brutal fucking honesty

[2018-11-09 05:29:14] <james.nurmi> and lets be clear, if the company takes out a loan that de

pends even one dollar more from my bank account than yours, then you’re working for me - every

thing equal, dollars out AND in from here on out.

[2018-11-09 07:31:15] <jbailey> Understood

[2018-11-09 08:14:51] <jbailey> You will get everything cent of Cesar’s coin back -word is Bon
d- this you can trust because that’s how I roll..have a good night. - happy to forward you al
1 contracts Saturday (11/10) between you and I

[2018-11-09 15:54:27] <jbailey> Good Morning , just re read the string - it as going to be a b

usy day - please let me know when you can speak this morn —

[2018-11-09 16:01:17] <jbailey> all docs will be shared w/ you no later than EOD (edited)
[2018-11-09 16:10:49] <james.nurmi> We can chat after that

[2018-11-09 16:11:29] <jbailey> No need

[2018-11-09 16:17:14] <jbailey> you have the Thorium operating agreement per you request two d
ays ago —- the bank account Ambitrace will be dealt w/ and opened by 11 AM this morn - I think

this gives you your visibility - If you look back in your emails and the string here I’ve sh
ared w/ you several times outstanding equity per person given to date. (edited)

[2018-11-09 16:17:53] <james.nurmi> I need to know that those are all the documents an the for

ms of promises they’re tied to

[2018-11-09 16:18:03] <james.nurmi> If they have buyout provisions etc

[2018-11-09 16:18:24] <jbailey> Happy to share them - stand by

[2018-11-09 16:18:24] <james.nurmi> We can’t but an unknown risk

[2018-11-09 16:18:33] <james.nurmi> ER buy

[2018-11-09 16:18:36] <james.nurmi> Ty

[2018-11-09 16:18:58] <jbailey> Sorry?

[2018-11-09 16:19:12] <jbailey> ER buy?

[2018-11-09 16:19:25] <james.nurmi> Meant buy, not but

[2018-11-09 16:19:43] <jbailey> ?

[2018-11-09 16:20:02] <james.nurmi> "we can’t buy an unknown risk"

[2018-11-09 16:21:26] <james.nurmi> Ultimately ambitrace Inc has to do due diligence on thoriu

m LLC, which means I need to verify what thorium has promised others and it’s debts etc...
[2018-11-09 16:22:35] <jbailey> my motto - engage , but verify

[2018-11-09 16:24:15] <jbailey> You’1ll get your shared file TODAY

[2018-11-09 18:33:01] <jbailey> Just spoke w/ Valeryia @ First Republic Bank - She has all the
documents on hand to move forward w/ the Ambitrace, inc account

[2018-11-09 18:33:18] <jbailey> Her number is <tel:415-487-0888|415-487-0888> if you need to b
ut verify

[2018-11-09 18:34:01] <jbailey> Email: <mailto:vpaliuka@firstrepublic.com|vpaliuka@firstrepubl
ic.com>

[2018-11-09 18:53:09] <jbailey> Thorium Corp Visibility has been shared w/ you per Ambitrace d
rive

[2018-11-09 19:00:56] <james.nurmi> So reading Rick and arhars agreements, I don’t see any req
uirements on them for their equity, which would mean they’re partners of the LLC and will need
to consent to sell the company

[2018-11-09 19:01:37] <james.nurmi> We could do a straight ip transfer, but then the LLC is ba
sically a shell

[2018-11-09 19:02:23] <jbailey> Rick Rasheed: 5% (vesting schedule

below)

Capital Contribution:

NURMI005117
Case 3:19-cv-07669-WHO Document 91-2 Filed 09/16/21 Page 2 of 2

jbailey—james .nurmi.txt Tue Aug 31 23:27:54 2021 50

Board Member / Advisor

Shepherding the Thorium/Ebryx technological partnership while dual use
of offices, sales,

development and product support teams in an effort to continue

to scale the Ambitrace

platform.

[2018-11-09 19:02:45] <jbailey> Nothing has been signed

[2018-11-09 19:02:59] <james.nurmi> *Equity share shall fully vest at date of
signature.

[2018-11-09 19:03:37] <jbailey> we all do with the spirit of the agreement was

[2018-11-09 19:03:39] <james.nurmi> I’m not sure which provision would carry weight
[2018-11-09 19:03:53] <jbailey> Nothing has been signed - that does carry weight

[2018-11-09 19:04:09] <james.nurmi> Indeed, was going to ask about that

[2018-11-09 19:04:49] <jbailey> they understood what they needed to get done to get the 5% - J

ohn d and I weren’t that dumb

[2018-11-09 19:05:50] <james.nurmi> Yeah and not lawyers either, I wish the wording were a bit
tighter

[2018-11-09 19:06:03] <james.nurmi> But that probably works to our advantage

[2018-11-09 19:06:39] <jbailey> Well we did the best we could - and neither group went in went
in w/ the intent to fuck the other

[2018-11-09 19:07:09] <jbailey> Agreed

[2018-11-09 19:07:41] <james.nurmi> Totally, I think it’s fine, just trying to make sure we do

t our Is properly with little hearts

[2018-11-09 19:08:00] <jbailey> of course

[2018-11-09 19:10:20] <james.nurmi> End of the day I suspect the basic mechanics will be the s

ame, but I think it might be smarter to just buy out the IP for shares, deposit those to the L

LC for eventual distribution

[2018-11-09 19:11:16] <james.nurmi> Rather than buying the company outright

[2018-11-09 19:11:36] <james.nurmi> Once the shares are distributed to people for their earn o

ut, what’s left is a little shell company all yours to play with :grin:

[2018-11-09 19:11:45] <jbailey> whatever you think the best course of action is

[2018-11-09 19:12:33] <jbailey> No - i think its best to close that puppy down altogether
[2018-11-09 19:12:34] <james.nurmi> Well, not quite, there’d be some paperwork too, but essent
ially it’d be just an empty entity

[2018-11-09 19:13:49] <james.nurmi> I think we should, but to close it means all members, so i
£f we’re going to on one hand reserve them equity, and on the other tell them neener neener you
didn’t sign it, then ambitrace Inc will be in a much better position if the only thing they c
an sue is the unrelated thorium

[2018-11-09 19:14:33] <jbailey> I like the way you think

[2018-11-09 19:14:45] <james.nurmi> We can sell the technology as managing directors
[2018-11-09 19:15:02] <james.nurmi> We can’t sell the company without everyone’s vote
[2018-11-09 19:15:21] <jbailey> K - I get it

[2018-11-09 19:15:30] <jbailey> I see what you doing

[2018-11-09 19:18:41] <james.nurmi> I mean if they’re on board with it, I’m fine with dissolvi

ng it the next day, but in this structure we largely don’t have to ask, just inform them at th
e next meeting "in the process of restructuring, the IP was sold for shares in the newly forme
d Inc, members can get their shares at completion of their existing commitments"

[2018-11-09 19:20:18] <james.nurmi> Plus, while we should probably waive off our shares from t

he LLC (mostly so we crate fewer shares), but again, as managing directors, will have control
of thoriums votes

[2018-11-09 19:21:03] <jbailey> I’d rather not stir that soup right now - let just go w/ your

pervious plan to start (edited)

[2018-11-09 19:21:56] <james.nurmi> At some point the LLC has an annual meeting, that’s sorta
as long as you can go without saying anything

[2018-11-09 19:22:09] <james.nurmi> But yeah, I’m not saying tell them that today...
[2018-11-09 19:27:46] <jbailey> Yup

[2018-11-09 20:41:02] <james.nurmi> So that guy we saw. It occurred to me, yesterday was the
trial was scheduled to finish and the jury would deliberate possibly spilling over to today.

So he had probably just finished and was waiting for the verdict, of deliberations were fast a
nd he got his (but I think if he’d just gotten off, he might have reacted more enthusiasticall

yy)...
[2018-11-09 20:41:48] <james.nurmi> So this dumb ass was likely at a bar just as his jury isc

NURMI005118
